      Case 1:18-cv-05234-JGK Document 38 Filed 05/13/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NI]W YORK
                                                            *------ x

HAROLD CAILEGO and NICIIOLAS FERRANDINO,
individually and on behalf of all otlrer persotrs similally
situated,
                                                                         STIPULATION OF
                                                      Plaintitli.        DISMISSAL

                           -against-                                     No. l8-C\i-5234 (JGK)

TI.IE CI]'Y OF NEW YORK.

                                                    Def'endant,




                IT IS HEREBY STIPULATED                AND AGRBED, by tlre atlorneys for               the


parties herein that pursuant to Rule zt1(aXlXii) of'the Federal Rules o1'Civil Procedtlrc, the

above-captioned action is disnrissed rvithout prejudice as to all def'errdants.




Dated:          New York, New Yoll<
                lvlay lA,2019


         VIIIGINIA & AIVIBINDtrR, LLP                           ZACHARY W. CARTER
         Attornev For Plaintiffs                                Corpolation Courrsel of tlie
         40 Broact Street. 7'l'Floor                              City of New York
         Nerv York. New York 10004                              Altorney firr Del'endant
         (2r2) 943-9080                                         100 ClrLrrch Street. Room 2-i09h
                                                                Nerv York. Neu'York 10007-2601
                                                                (2r2)356-r r80



By:                                                  Br':
                  I,loyd R. Anrbinder                                         Chris    Coyne
                                                                        Assislant       on C-'ounsel
